Citation Nr: 9934593	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-18 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic allergies.  

2.  Entitlement to service connection for a right ankle 
disorder. 

3.  Entitlement to service connection for a chronic low back 
disorder. 

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for glaucoma.  

6.  Entitlement to service connection for heart disease, 
manifested by chest pain.

7.  Entitlement to service connection for a disorder of the 
ears. 

8.  Entitlement to service connection for a disorder 
manifested by pain on the left side of the head. 

9.  Entitlement to service connection for chronic nosebleeds.  

10.  Entitlement to service connection for a dental disorder.  

11.  Entitlement to a compensable rating for a lipoma of the 
back. 

12.  Entitlement to a compensable rating for residuals of 
surgery for a flexion deformity of the right fifth finger. 

13.  Entitlement to a compensable rating for hemorrhoids. 

14.  Entitlement to a compensable rating for chondromalacia 
of the left patella. 

15.  Entitlement to a compensable rating for chondromalacia 
of the right patella. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from December 1976 to June 
1995. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a June 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection but assigned 
noncompensable ratings for each disability listed on the 
title page for which a compensable rating is sought.  A 10 
percent evaluation was assigned under 38 C.F.R. § 3.324 for 
multiple noncompensably rated service-connected disabilities 
which interfered with employment.  Service connection was 
denied for each disability listed on the title page for which 
service connection is sought.  

A notice of disagreement (NOD) was filed as to all actions 
taken in the June 1996 rating action and after a statement of 
the case (SOC) was issued, the appeal was perfected by filing 
VA Form 9 in April 1997.  Following the veteran's testimony 
at an August 1997 RO hearing and VA examinations in 1997, an 
April 1998 rating action granted service connection and 
assigned noncompensable ratings for arthralgia of the right 
wrist, a left ankle sprain, and a sprain of the left fourth 
finger and also service connected and assigned a 10 percent 
rating for residuals of an injury with dislocation of the 
right thumb (thus terminating entitlement to a 10percent 
rating under 38 C.F.R. § 3.324). 

An April 1998 supplemental SOC (SSOC) described the issues as 
listed on the title page of this decision and the cover 
letter notified the veteran that the grants of service 
connection for the four conditions (right wrist, left ankle, 
left fourth finger, and right thumb) resolved the appeal as 
to those issues which would not be referred to the Board for 
appellate consideration.  It was alleged in the January 1999 
Informal Hearing Presentation that despite the April 1998 
grant of an "increased rating" (10 percent) for right thumb 
disability, the appeal remained active because the maximum 
rating had not been granted, citing AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  However, the April 1998 rating action 
did not granted an 'increased' rating but had granted service 
connection and assigned an initial 10 percent rating.  To 
have initiated an appeal as to the 10 percent rating would 
have required the filing of an NOD, which was not done in 
this case.  Accordingly, the ratings assigned for the four 
disabilities which were first service-connected by the April 
1998 rating action are not at issue.  Grantham v. Brown, 114 
F.3d 1156, 1158 (Fed. Cir. 1997) (an award of service 
connection is a full grant of the benefit sought and any 
rating assigned is a separately appealable issue). 

On the other hand, although the April 1998 rating action 
granted of service connection for a left ankle disorder, the 
attachment to the original July 1995 claim specifically 
claimed service connection for a right ankle disorder and the 
original SOC had described the disability simply as a 
"chronic ankle condition" without specifying which ankle.  
Also, at the August 1997 RO hearing the veteran testified 
that he was seeking service connection for disorders of both 
ankles (pages 10 and 11 of that transcript).  Thus, the claim 
for service connection for a right ankle disorder remains for 
appellate consideration. 

In a March 1999 board remand it was noted that additional 
evidence had been received from the appellant, within 90 days 
of certification of the appeal but without a written waiver 
of entitlement to initial RO consideration.  See 38 C.F.R. 
§ 20.1304 (1998).  It also appeared that the veteran was 
attempting to claim service connection for a kidney disorder, 
to include either nephrotic syndrome or glomerulonephritis 
and, if so, whether it was claimed as incurred in service, as 
a chronic disease manifesting in the first post service year, 
or as secondary to or aggravated by hypertension (for which 
service connection is also claimed).  

Having received the additional evidence, the Board was 
required to remand the case to the RO for consideration of 
this additional evidence.  

Thereafter, in June 1999 the RO denied service connection for 
glomerulonephritis, claimed as a kidney condition, and denied 
service connection for residuals of frostbite of the hands 
and feet.  The veteran was informed of his appellate rights 
but no NOD was received as to these denials.  An SSOC in June 
1999 addressed the issues as stated on the title page.  The 
case has been returned for appellate consideration.  

The claims of service connection for glaucoma; heart disease, 
manifested by chest pain; a disorder manifested by pain on 
the left side of the head; and chronic nosebleeds will be 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  Chronic allergies had their onset during active military 
service.  

2.  Although the veteran has at least one acute right ankle 
inversion injury, and right ankle injuries during service 
prior to that, a chronic right ankle disorder of service 
origin or which is related to his service-connected left 
ankle disorder is not shown.  

3.  A chronic low back disorder of service origin is not 
shown.  

4.  Hypertension was incurred in active service.  

5.  A dental disorder of service origin is not shown and the 
veteran did not have dental trauma or osteomyelitis during 
service.  

6.  A disorder of the ears of service origin is not shown.  

7.  The lipoma of the veteran's back is sometimes painful or 
productive of discomfort and while increasing in sized is not 
productive of other significant functional impairment. 

8.  There is neither actual amputation nor ankylosis of any 
joint of the right fifth finger nor is there such limitation 
of motion as to equate with ankylosis, either favorable or 
unfavorable.  

9.  The veteran has mild or at most moderate impairment from 
hemorrhoidal pathology. 

10.  The veteran has full range of motion and no instability 
or subluxation of the knees and no significant functional 
impairment due to chondromalacia of the knees.  


CONCLUSIONS OF LAW

1.  Chronic allergies were incurred in active service.  38 
U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999). 

2.  A right ankle disorder was not incurred or aggravated 
during active military service nor is it proximately due to 
or aggravated by a service-connected disorder.  38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 3.310 (1999); 
and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

3.  A chronic low back disorder was not incurred or 
aggravated during active military service nor is it 
proximately due to or aggravated by a service-connected 
disorder.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303, 3.310 (1999); and Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

4.  Hypertension was incurred in active service.  38 
U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

5.  A disorder of the ears was not incurred or aggravated 
during active military service.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  

6.  A dental disorder was not incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303, 3.381, 3.382 (1999).  

7.  An evaluation of 10 percent for a lipoma of the back, but 
not in excess thereof, is warranted on a schedular basis.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1) 4.2, 4.7, 	4.10, 4.14, 4.21, Diagnostic Code 
7804 (1999).  

8.  A compensable rating for residuals of surgery for a 
flexion deformity of the right fifth finger is not warranted 
on either a schedular or extraschedular basis.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1); 4.2, 
	4.7, 4.10, 4.14, 4.21, 4.40, 4.68, 4.69, Diagnostic Code 
5227 (1999).  

9.  A compensable rating for hemorrhoids is not warranted on 
either a schedular or extraschedular basis.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1); 4.2, 
4.7, 4.10, 4.14, 4.21, 4.40, Diagnostic Code 7336 (1999).  

10.  A compensable rating for chondromalacia of the left 
patella is not warranted on either a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(1); 4.2, 4.7, 4.10, 4.14, 4.21, 
4.40, 4.41, 4.45, 4.59, Diagnostic Code 5257 (1999).  

11.  A compensable rating for chondromalacia of the right 
patella is not warranted on either a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(1); 4.2, 4.7, 4.10, 4.14, 4.21, 
4.40, 4.41, 4.45, 4.59, Diagnostic Code 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is service-connected for residuals of a right 
thumb injury and dislocation, rated 10 percent; and 
noncompensable ratings are assigned for right wrist 
arthralgia, a left ankle sprain, a left ring finger sprain, a 
lipoma on the back, post operative residuals of a flexion 
deformity of right 5th finger, hemorrhoids, chondromalacia of 
the left patella, and chondromalacia of the right patella. 

Background

The examination for service entrance in September 1976 
revealed no pertinent abnormality and the veteran's 
uncorrected distant visual acuity was 20/25 in the right eye 
and 20/ 30 in the left which was due to a refractive error.  
Testing of his visual acuity in December 1976 revealed vision 
of 20/20 in each eye. 

In January 1977, apparently while in boot camp, there was a 
clinical notation of left peroneal tenonitis for which the 
veteran was given a short-leg walking cast, and he was given 
crutches.   

The veteran was hospitalized in February 1978 to correct a 
deformity of the right 5th finger and during and shortly 
after surgery he had premature ventricular contractions 
(PVCs) with bigeminy, and after the surgery he also had 
quadgeminy.  His disorientation cleared and it was felt that 
he had probably had PVCs all of his life without being aware 
of them and that this was the first time he had had an 
electrocardiogram, which showed no evidence of ischemia of 
the heart.  During the remainder of the hospitalization he 
had no cardiac symptoms.  The diagnoses included multiple 
PVCs.  A follow-up in March 1978 revealed occasional PVCs 
which were felt to be benign.  

In April 1979 the veteran sustained a superficial laceration 
next to the left eye but there was no clinical evidence of 
ocular involvement.  When he was again hospitalized in 
September and October 1979 for the 5th finger deformity it 
was noted that there had been no further recurrence of 
palpitations or shortness of breath.  

A Master Problem Lists indicates that in December 1979 the 
veteran had seasonal allergic rhinitis, allergic rhinitis in 
August 1990, and that in June 1993 he had "Borderline BP - 
no treatment" [sic].  

In February 1982 the veteran was hit on the head with a 
bottle but did not lose consciousness.  He complained of pain 
at the laceration site and in the left shoulder and an 
examination revealed a laceration, which was sutured, and a 
tender left trapezius muscle.  In October 1982 he strained 
tendons and ligament of the pectoralis muscles around the 
sternum, causing his to complain of pain in the mid-sternum.  
In November 1982 he again complained of pain due to that 
strain.  In April 1983 he complained of left shoulder pain 
after a lifting injury and the assessment was a possible 
muscle sprain.  

On complete physical examination in November 1983 the 
veteran's uncorrected distant visual acuity was 20/20 in each 
eye.  In an adjunct medical history questionnaire he 
complained of having or having had swollen or painful joints 
and a head injury.  It was noted that he had not had 
complications from the 1982 head injury.  

An eye consultation in February 1984 yielded diagnoses of 
hyperopia and oblique astigmatism.  His uncorrected distant 
visual acuity was 20/15 in the right eye and 20/20 in the 
left and uncorrected near visual acuity was 20/20 in each 
eye.  On visual field testing it was noted that he had a 
questionable blind spot enlargement and early arcuate pattern 
but the findings were currently inconclusive.  

In March 1987 the veteran sustained an inversion injury of 
his right ankle and it was noted that he had sustained 
multiple previous similar right ankle sprains.  On 
examination he had soft tissue swelling with tenderness 
anteriorly and distally, as well as laterally.  Range of 
motion was normal.  The assessment was an inversion injury, 
sprain.  X-rays were negative for a fracture or dislocation.  

On physical examination in November 1987 the veteran had an 
old traumatic scar of the right iliac crest region, 
posteriorly and a 1 cm. traumatic scar of the left temporal 
region.  His uncorrected distant visual acuity was 20/20 in 
the right eye and 20/40 in the left.  He had an elevated 
cholesterol level for his age.  His upper respiratory tract 
allergies were under control with allergy injections.  

A July 1990 blood pressure reading, in conjunction with 
respiratory complaints, was 128/96.  

In April 1991 he developed dizziness and lightheadedness 
after exercising, as well as headaches and numbness in his 
left arm.  He had had diarrhea the day before.  Three blood 
pressure readings were within normal limits.  The assessment, 
after an examination, was a vasovagal episode.  He was to 
take fluids.  

On periodic examination in January 1992 no pertinent 
abnormality was found and the veteran's uncorrected distant 
visual acuity was 20/15 in the right eye and 20/20 in the 
left.  His grandmother had had hypertension but he did not.  
In March 1992 he complained of low back pain and a burning 
sensation on urination.  The assessments were a lipoma and 
nonspecific urethritis.  The next day it was noted that the 
lipoma was sometimes painful and was a 2-cm. mass to the 
right of the spine in the lumbar area.  In January 1993 it 
was noted that the lipoma had increased in size and was 
occasionally painful to pressure.  A Health Questionnaire for 
Dental Treatment reflects that in March 1993 his blood 
pressure was 128/90.  

In October 1993 the veteran complained of pain in the left 
shoulder which radiated to his left jaw and the area of the 
left ear.  He had a history of elevated cholesterol levels.  
His blood pressure was 153/77.  An examination disclosed no 
abnormality and an EKG revealed unifocal occasional PVCs.  
The impression was chest pain of unknown etiology.  In 
December 1993 he complained of pain in the area of the left 
shoulder.  His blood pressure was 130/100.  He had had left 
infra-scapular pain for 2 days which he felt might be from 
his lungs.  After an examination the assessments were 
myofascial pain of the left infraclavicular area, post-
traumatic arthritis, and borderline blood pressure.  He was 
to have his blood pressure checked in the morning and evening 
for 5 days.  An EKG in December 1993 was abnormal and 
revealed marked sinus bradycardia.  

Five days later it was noted that the veteran's blood 
pressure readings had ranged from about 130/80 to 130/90.  He 
complained of pain in the "blood vessels" and complained of 
headaches.  Currently his blood pressure was 130/90.  The 
assessment was borderline blood pressure.  It was planned 
that he continue to watch his intake of salt and that he 
should exercise.  It was recommended that he continue to have 
serial blood pressure check-ups and the if elevated blood 
pressure persisted, that consideration should be given to his 
use of blood pressure medication.  In January 1994 his blood 
pressure was 140/88 and the assessment was borderline blood 
pressure.  

On eye examination in February 1994 it was noted that the 
veteran had never worn spectacles or corrective lenses.  He 
had occasional headaches around his ears, about twice a month 
but had no ear problems or dizziness.  The assessments were 
asymmetry of the optic discs, low intra ocular pressure 
without a history of glaucoma, and mixed astigmatism of the 
left eye.  On examination February 22, 1994 he had some 
abnormality of the optic disc of the right eye, as he had had 
earlier that month, and the assessments were asymmetry of the 
optic nerve heads and it was indicated that the abnormality 
in the right eye might be congenital, and low intra ocular 
pressure without a family history of glaucoma.  Intraocular 
pressures were taken two days later.  In August 1994 the 
presence of glaucoma was suspected and on examination an 
abnormality of the right optic disc, possibly congenital, was 
again detected.  The assessment was that the disc and fields 
of the right eye were abnormal but did not correspond well.  

On optometry evaluation in February 1995 intraocular 
pressures in the veteran's eyes were 11 and 14.  The 
assessment was that he did not need spectacles.  Testing of 
his field of vision was also conducted and it was indicated 
that the defects detected were greater in the right eye than 
in the left eye.  

On examination for service retirement in March 1995 the 
veteran had a slight accentuated heart sound that was not 
remarkable and an old, small palpable lipoma on the lower 
back area.  His cholesterol level was 235.  His blood 
pressure was 123/73.  His uncorrected distant visual acuity 
was 20/20 in each eye and it was reported that he had slight 
hyperopia in each eye.  He was currently being seen in an 
ophthalmology clinic for right eye deterioration.  An EKG 
revealed sinus bradycardia, nonspecific ST and T wave 
abnormality, and it was interpreted as being abnormal.  

In an adjunct medical history questionnaire the veteran 
complained of having or having had swollen or painful joints, 
frequent or sever headaches, eye trouble, hay fever, head 
injury, heart trouble, high or low blood pressure, recurrent 
back pain, and a right ankle sprain.  It was noted that he 
was right handed.  It was also indicated that he had bleed 
excessively in the area of the lower anterior teeth after 
corrective surgery to correct an "underbite."  It was also 
noted that he had a history of occasional tension 
cephalalgias and that no medication had been needed to 
maintain his blood pressure.  

In April 1995 the veteran participated in a Comprehensive 
Clinical Evaluation Program (CCEP), in a study concerning 
Persian Gulf War Illness, which consisted of a review of his 
medical records, several medical examinations, and completion 
of an exposure history questionnaire.  On examination he had 
asymmetry of the optic disc of the right eye and a scar in 
the left frontal scalp area.  His blood pressure was 114/72.  
It was noted, in part, that he had a history of seasonal 
allergic rhinitis, an asymmetrical nerve head of the optic 
disc of the right eye with normal intraocular pressure, and a 
history of headaches probably due to tension.  Testing of 
visual and auditory acuity was not conducted.  In an adjunct 
medical history questionnaire the veteran reported having or 
having had swollen or painful joints; frequent or severe 
headaches; eye trouble; ear, nose or throat trouble; severe 
tooth or gum trouble; a head injury; pain or pressure in his 
chest; heart trouble; high or low blood pressure; and 
recurrent back pain.  It was indicated that he had had 
surgery on his upper and lower gums in 1981 in Nuremberg, 
Germany.  Also, within the last five years he had had 
physical therapy and been seen in a eye clinic; had left eye 
trouble which was possibly congenital; had had headaches on 
the left side of his head; had had high blood pressure in 
1994; had had low back pain; had had an irregular heartbeat; 
and had had nosebleeds in the morning.  

In conjunction with the medical history questionnaire it was 
also reported that his right ankle "pops" ever since he had 
had a torn ligament which was casted during basic training.  
He had left sided headaches twice a week which were not known 
to have any known associating trigger and were not 
accompanied by nausea and lasted 15 to 20 minutes without 
treatment.  The headaches had started 2 years earlier and he 
felt they might possibly be related to a motor vehicular 
accident (MVA) when he struck the side of his head.  His 
asymmetry of the optic nerve head had been an incidental 
finding on a screening eye examination and might be 
congenital in nature.  He had episodic left ear pain which 
had begun 2 years earlier and was sometimes associated with 
his left-sided headaches but there was no loss of hearing.  
He had had gum surgery for correction of an under-bite in 
1981 and recently had needed a number of root canals.  

It was also noted the he had had a head injury in an MVA in 
1993 but had not sought any medical attention at that time.  
Also, in 1981 had had been struck with a bottle on the 
frontal portion of the left side of his head.  He had had 
intermittent left sided aching chest pain which occurred at 
rest, lasting 5 to 10 minutes, without radiation of the pain, 
nausea or shortness of breath.  He had had an episode of 
borderline elevated blood pressure last year but had never 
been placed on medication.  He had once been told, after some 
surgery, that he had an irregular heart beat but was now 
asymptomatic.  He had occasional low back pain in the 
paraspinal area.  He had pain deep in his eye, sometimes the 
right eye and sometime the left, which lasted 2 to 3 minutes 
but without accompanying visual changes.  He had seasonal 
allergies for which he had previous been on immunotherapy.  

Two other forms in 1995 in conjunction with the CCEP note 
that the veteran had seasonal allergic rhinitis and 
headaches.  

All audiometric testing during service revealed threshold 
levels in each ear at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz to be 15 decibels or less and speech recognition 
testing was not conducted during service.  

Inservice Factual Background Pertaining to Allergies

Dosage schedules from November 1985 to March 1988 reflect 
that the veteran was given almost weekly injections of 
medication to achieve desensitization.  In this regard a 
service clinical notation in June 1984 noted a probable 
allergic component when the veteran had congestion.  In July 
1984 he complained of seasonal rhinitis with itchy eyes.  The 
assessment was allergic rhinitis.  In May 1985 it was noted 
that his allergic symptoms were becoming worse and the 
assessment was allergic rhinitis.  Later that month there was 
an assessment of allergic conjunctivitis.  In July 1985 there 
was a notation of rhino-conjunctivitis.  

A May 1988 notation indicates that the veteran's 
immunotherapy was to be discontinued.  In August 1988 he 
requested medication for an allergy and the assessment was 
that a medication refill for seasonal allergies was in order.  

In May 1989 the veteran complained of watery eyes, nasal 
symptoms, and mucosal build-up.  In 1990 he again sought 
medication on several occasions for allergic symptoms.  

Inservice Factual Background Pertaining to Dental Disability

An October 1980 skull X-ray, from a lateral view, revealed a 
prognathous appearance of the veteran's mandible.  

In January 1981 the veteran was hospitalized after reporting 
to a dental clinic complaining of pain and bleeding for 24 
hours after dental surgery, a corticotomy of the maxillary 
and mandibular anterior teeth.  There was generalized 
hematoma of the upper and lower lips.  The submandibular 
space, bilaterally, was edematous and firm.  He was admitted 
for antibiotic coverage and supportive care.  On physical 
examination there was a marked hematoma formation of the 
upper and lower lips, surgical stents were wired to the 
lingual surface of the maxillary and mandibular teeth.  There 
was no active hemorrhage from the incision but a slow oozing 
continued.  The submandibular space, bilaterally, was 
edematous and firm.  During hospitalization his edema and 
cellulitis associated with the hematoma was slow to resolve.  
He complained of dysphagia secondary to lingual edema.  The 
final diagnosis was post extraction/corticotomy hematoma of 
upper and lower lips.  

In June 1981 the veteran had an abscess between teeth numbers 
7 and 8.  Incision and drainage was performed.  The 
provisional diagnosis was pulp necrosis of teeth numbers 7 
and 8.  

In July 1993 it was noted that tooth number 16 was malposed 
and impacted.  That tooth was extracted.  

Post Service Evidence

On file are post service clinical records of treatment and 
evaluation at a military medical facility.  In April 1996 
glaucoma was suspected secondary to the appearance of the 
optic disc of the veteran's right eye.  Photographs were 
taken of the veteran's retinas and it indicated that 
attention was drawn to areas of atrophy at 6:00 and 7:00 
o'clock.  Later that month the veteran reported that with his 
right eyelid closed he still saw a white spot in the center 
of his vision.  On examination of his right eye there was 
sensory macular detachment with subtle elevation and a 
retinal pigment epithelium defect.  The assessment was 
central serous chorioretinopathy and that visual recovery was 
likely.  

The veteran testified at an RO hearing in August 1997.  The 
veteran testified that his right knee was worse than his left 
knee and his right knee became stiff after driving for a 
prolonged time.  He could fully flex and extend the right 
knee and as to both knees he could squat and arise 
satisfactorily (page 2) and he could also climb stairs and 
run (page 3).  He testified that his hemorrhoids often became 
thrombotic but did not have them lanced; rather, he took 
over-the-counter medication and did not see a physician (page 
3).  He had bleeding from and thrombosis of both internal and 
external hemorrhoids about every 6 to 8 months but without 
any accompanying constipation or diarrhea (page 4).  With 
respect to the veteran's right 5th finger, the service 
representative stated that, visually, the veteran had a 
swollen knuckle and was unable to fully extend that finger or 
fully flex the finger to make a fist (page 4).  He would move 
and massage the finger to prevent or relieve stiffness (page 
5).  The lipoma on his low back was about 2 inches in 
diameter and was painful on flexion of the low back (pages 5 
and 6).  With respect to his low back problem, the pain from 
the lipoma was only part of his problem because he also had 
pain in the spine in the low back (page 7). 

With respect to chronic allergies, the veteran testified that 
during service he had been diagnosed as having problems from 
allergies or his sinuses at Ft. Belvoir, Virginia, and had 
been given injections but was no longer receiving injections; 
rather, he was now taking prescription medication given at a 
military medical facility (page 7).  He had disability of the 
right thumb and left 4th finger (pages 8 and 9) and had 
chronic bilateral ankle disability with popping sounds on 
walking, especially in certain shoes, being greater in the 
left ankle than the right.  He had torn a tendon in one of 
his ankles (apparently his left ankle) during basic training 
which had been treated by casting but no surgery (page 10).  
Because of problems with the service-connected left ankle he 
had had to place more weight on his right ankle (page 11), 
although he now had full range of motion of the both ankles 
(pages 11 and 12) but he had never had a diagnosis of 
arthritis in his ankles and did not received any treatment 
for either ankle disability (page 12).  

The veteran testified that he had low back problems as a 
result of performing sit-ups during service on hard surfaces, 
although he had never had X-rays taken of his low back (page 
12).  He was not seeing a physician for low back symptom and 
had full and painless range of motion of the low back and no 
radicular pain (page 13).  However, if he did a lot of 
bending he would have low back pain but had never received 
treatment for low back disability during or after military 
service and had never been diagnosed as having a low back 
disorder (page 14).  He had once had to go to a hypertension 
clinic for weekly blood pressure readings (page 14) and had 
blood pressure readings as high as 130/100 and thereafter he 
had his blood pressure monitored, although not on a regular 
basis, but was never put on hypertensive medication.  He was 
given medication for elevated cholesterol (page 15).  

The veteran testified that glaucoma was diagnosed during 
service at Ft. Leonard Wood in Missouri but he was discharged 
from service before he could be evaluated by a specialist 
(page 16).  Glaucoma was also diagnosed at Ft. Clelland, 
Alabama and was then sent to a specialist in Jacksonville, 
Alabama who, in turn, had sent him to "UAB" (University of 
Alabama in Birmingham) and all the diagnoses rendered had 
been glaucoma.  He has been given medication, applied as 
drops into his eyes, called Betemol and glaucoma was the only 
ocular pathology ever diagnosed (page 17).  Testing of his 
field of vision had revealed some loss of peripheral vision 
(page 18).  With respect chest pain and a heart condition, 
the first time he had chest pain he had been stationed in 
Saudi Arabia and was seen at a hospital and he had been given 
an electrocardiogram (EKG) but no treadmill testing.  He did 
not recall whether he had been told that the EKG was abnormal 
(page 18).  The second time he was seen for chest pain was at 
Ft. Leonard Wood and he had had pain radiating down his left 
shoulder and had been told he had a slow heart rate (page 19) 
and "PVCs" (premature ventricular contractions) but had not 
been given any medication (pages 19 and 20).  He still got 
PVCs quite often and still had the same type of chest pain 
but was not being treated by a physician (page 20).  

The veteran testified that he had never been evaluated or 
gone on sick call for, or diagnosed as having, a disease of 
the ears but had earaches which would last about 5 minutes 
and were not accompanied by dizziness (page 22).  He was not 
now receiving treatment for earaches (page 23).  As to the 
claim for pain in the left side of his head, this was near 
and just above the left ear and was "a combination when my 
ear starts hurting I get pain all up in here" and he had 
never been diagnosed as having headaches (page 23).  He had 
had inservice dental surgery to correct an over-bite but had 
never been told that he had anything wrong with his jaw in 
the area of the left ear (page 23), i.e., in the area of the 
temporomandibular joint (TMJ) (page 24).  He did not have 
pain in the left side of his head when he masticated and did 
not take medication for the pain (page 24).  He related his 
nosebleeds to stress (page 24) but also had the nosebleeds 
during the time inservice when he was being evaluated for 
hypertension (page 24).  However, he had not had accompanying 
dizziness and had not sought treatment for the nose bleeds 
(page 25) so there was no inservice diagnosis of nosebleeds 
(page 26).  He still had nosebleeds but not as severe as 
during service and had never had accompanying chest pain nor 
nasal polyps nor any nasal surgery (page 26).  

As to the dental claim, the veteran testified that he had 
been told by physicians during service that the inservice 
surgery to correct an over-bite had not been successful and 
that his upper teeth had been extended too far but physicians 
had not stated that this surgery was related to any problem 
with his TMJ (page 27).  The inservice surgery, in Nuremberg, 
had consisted of cutting the gums of the upper and lower jaws 
and pulling the upper teeth forward and pushing the lower 
teeth back, as well as removing 2 lower teeth (page 27).  
Later during service, at Ft. Leonard Wood, it had been 
discovered that he had a problem with his upper and lower 
teeth and then had surgery on his upper teeth with resultant 
loss of one tooth.  He still had problems with his lower 
teeth but was not now receiving any treatment (page 28).  
Since service he had received treatment for disability of his 
eyes and kidneys and treatment for the latter was by a 
private physician in Anniston, Alabama (page 28).  He had 
also been treated since service for his allergies, for 
elevated cholesterol, allergies, and glaucoma, taking 
medication for the cholesterol, allergies, and glaucoma, but 
had never been on medication for treatment of hypertension 
(page 29).  

The presiding hearing officer suggested that it might be of 
benefit if the veteran submitted copies of records of post 
service treatment and the veteran agreed to do so (page 30).  
The hearing officer also agreed to provide the veteran with 
VA examinations for his claimed disabilities (page 30).  

On VA examination of the veteran's eyes in September 1997 it 
was reported that the veteran had had a diagnosis of glaucoma 
in 1995.  He had been on Betimol twice daily since that time.  
It was reported that he had had one episode of central serous 
retinopathy during service which had not required treatment 
but, rather, had resolved.  On examination there was a 
peripheral depression in the right eye which corresponded to 
optic nerve pallor in the optic disc of the right eye.  On 
fundoscopic examination the left eye was normal but in the 
right eye there was "present in the superonasal disc a 
sector of paleness which corresponds to the visual field 
defect previously mentioned.  Intraocular pressure was 16 in 
each eye.  The diagnoses were minimal refractive error and 
that glaucoma was suspected.  

On VA general medical examination in September 1997 the 
veteran reported having sustained multiple injuries of his 
knees from physical training and playing soccer and while 
working with the engineers in construction.  He complained of 
knee stiffness and aching, usually upon impact exercises.  
Prolonged standing or squatting would cause discomfort.  He 
had had periodic exacerbations of hemorrhoids, which also 
interfered with prolonged standing, but he had not had 
bleeding of internal or external hemorrhoids.  He indicated 
he had dysfunction from surgical repair of the right 5th 
finger.  He had a 10 to 15 cm. moveable but nontender lipoma 
in the right lower lumbar area which he indicated might be 
increasing in size.  He had seasonal allergies which 
interfered with outdoor activities, particularly in 
construction and was not taking allergy injections (as he had 
before).  An inservice left ankle sprain had been casted.  He 
had had intermittent low back pain which interfered with 
bending and lifting.  Reportedly, hypertension had been noted 
and monitored during service but he had not been on 
medication.  However, he had had intermittent elevated blood 
pressure since service with diastolic readings of 180 noted 
on occasion.  He also complained of occasional headaches and 
epistaxis.  He took eye drop medication for glaucoma.  He had 
a history of chest pain or pressure without significant 
sequelae as well as occasional left ear pain which might be 
exacerbated by his sinusitis.  His pain in the left side of 
his head waxed and waned, and was located around the temple 
area and might or might not be related to sinusitis but was 
usually associated with his ear pain.  The left-sided head 
pain was not frankly related to his temporomandibular joint.  
He had occasional epistaxis, on occasion associated with his 
sinusitis but it was unclear whether the epistaxis was 
related to his hypertension.  

On examination the veteran related that because of his right 
5th finger deformity, and right thumb disability, it was 
difficult for his to use gloves while working outdoors in the 
cold.  He had some post-traumatic arthralgias, including in 
his ankles and right hand.  His blood pressure was 170/94.  
His tympanic membranes were clear.  Hearing of the whispered 
voice was slightly decreased in the left ear as opposed to 
the right ear.  He had full range of motion of his joints.  
He had a significant boutonniere type deformity of his right 
5th finger and grip strength was slightly decreased on the 
right.  He had some difficulty approximating his right thumb 
to the right 5th finger.  He could stand on his heels and on 
his toes and also perform a deep knee bend.  There was full 
range of motion in his knees, with some mild crepitus.  He 
complained of discomfort on motion of his back.  A large 
lipoma was located near his spine.  He appeared to be having 
more difficulty with regard to his back on resting.  

The diagnoses included: (1) chondromalacia of knees, right 
greater than left, secondary to sprains; treated inservice 
with physical therapy and nonsteroidal medication which he 
still used and which limited his activity in the construction 
business; (2) a history of hemorrhoids, mildly symptomatic, 
no bleeding at present but aggravated by certain activities; 
(3) history of right finger fracture, treated with open 
reduction and internal fixation with some residual 
dysfunction and deformity; (4) lipoma - fairly large, 
increasing in size and causing some discomfort (and might 
eventually require excision); (5) allergic rhinitis and 
sinusitis, discontinuation of inservice allergy injections 
but with exacerbations in spring and fall when he took 
Dimetapp regularly and which sometimes interfered with 
activity and might be related to period exacerbations of his 
ear; (6) left ankle sprains with post-traumatic arthralgia; 
(9) mechanical low back pain with periodic exacerbations from 
bending and lifting; (10) hypertension - primarily systolic, 
elevated and might benefit from medication; (11) glaucoma - 
currently on eye drops regularly; (12) chest pain - 
nonspecific or non-cardiac, currently is not functionally 
limiting; (13) history of earache periodically, particularly 
in left ear, no frank decreased hearing but may well be 
associated with an injury to his head in an accident; (14) 
left head pain usually associated to the left temporal area 
and associated with the left ear; (15) epistaxis, multi-
factorial, many times will be related to his allergic 
rhinitis/sinusitis with mucous secretion but may also be 
related to his hypertension (he was counseled to check his 
blood pressure when he had a nose bleed); (16) dental 
disorder, status post surgery.  

On VA dental examination in October 1997 it was reported that 
the veteran had had segmental osteotomies of the anterior 
maxilla and mandible during service to correct dental 
alveolar occlusion discrepancies.  About a year later he had 
a history of developing severe pain which led subsequently to 
several root canal treatments.  In 1995 he developed another 
problem involving apparently tooth #7 and after extended 
treatment that tooth was lost and replaced with a removable 
partial denture.  He currently complained of some pain and 
discomfort in the anterior maxilla and mandible.  

On dental examination tooth # 7 was missing.  Tooth # 8 had a 
crown and root canals had been performed on teeth #9 and 10.  
He was missing one of the anterior mandibular teeth which 
might be teeth #24 and 25 that had also had root canal 
treatment.  X-rays revealed the crown and post core of tooth 
#8 was extremely long, leaving a very small amount of filling 
material at the apical end of the tooth which left it with a 
very precarious prognosis.  There were questionable changes 
at the apex of tooth #9 which could certainly be scarring.  
There was a bond defect apical to the extracting site at #7 
as well as apical to the root canal filling of #10.  The 
tooth which the examiner described as #25 had an ongoing 
radiolucency on the medial side, as well as apically which 
made the prognosis for that tooth questionable.  Tooth #22 
had a fairly large radiolucency indicating associated 
periapical pathology.  The X-rays indicated that the 
osteotomies included the four maxillary anterior teeth, as 
well as the lateral and central teeth.  The mandibular 
segmental osteotomy appeared to have involved the teeth from 
one canine tooth to the other canine tooth.  

The dental examination indicated that the veteran would have 
some difficulty in chewing properly and ongoing 
sensitivities.  It was further indicated that the X-rays 
suggested that several teeth needed retreatment and that 
tooth #22 needed immediate treatment and that the prognosis 
for tooth #8 was rather guarded due to the small amount of 
filling material and the potential for complications in 
removing the rather large post core.  The diagnoses were (1) 
status post segmental osteotomies of the anterior maxilla and 
mandible to correct intra-alveolar occlusal discrepancies; 
(2) multiple devitalized teeth apparently as a result of 
diagnosis #1; (3) periapical pathology associated with tooth 
#22 probably secondary to #1; (4) questionable prognosis of 
the root canal treated teeth; and (5) bone loss in the areas 
of anterior maxilla apical to extraction site of #7 and in 
the area of teeth #10 and 11 secondary to the segmental 
osteotomy.  There is a small bony defect distal to tooth #22, 
probably related to the osteotomy and questionable fracture 
at apical area of tooth #26.  

In a September 1998 statement LaGaunda Jones, CRNP, reported 
that veteran had been followed at Noble Army Health Clinic 
since January 1996.  He was stable.  He had hyperlipidemia 
which is not controlled despite use of high doses of 
medication.  His history of present illness included 
hypertension which was well controlled, glaucoma, and 
nephrotic syndrome (for which he was followed by a civilian 
nephrologist).  He has multiple risk factors for 
atherosclerotic coronary artery disease and organ damage 
secondary to hypertension.  

In a September 1998 statement Wilson Parry, M.D. reported 
that veteran first presented with proteinuria and 
hypertension.  By biopsy, he was found to have membranous 
glomerulonephritis with interstitial fibrosis and vascular 
fibrosis.  His form of membranous nephropathy seems to be 
idiopathic at this time, although membranous nephropathy can 
be associated with secondary causes.  The evaluation for 
secondary causes in this case has been negative so far.  

Treatment records of June to September 1998 of Wilson Parry, 
M.D. show treatment in June 1998 for proteinuria.  He had 
diffuse nonspecific joint pain.  He had had hypertension 
since 1994.  He had had glaucoma for 11/2 years.  He had had 
hypercholesterolemia with elevated cholesterol for which he 
received treatment.  The assessments were (1) proteinuria; 
(2) hypertension; and (3) suspected FSGS (focal and segmental 
glomerulosclerosis).  A biopsy was to be scheduled.  In July 
1998 it was reported that a biopsy revealed membranous 
glomerulonephritis, Stage I - Stage II associated with 
minimal and focal interstitial fibrosis and mild focal 
vascular sclerosis.  In September 1998 it was again noted 
that he had had hypertension since 1994, and had glaucoma and 
hypercholesterolemia.  

Analysis

The claims are plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), which mandates 
a duty to assist in developing all pertinent evidence.  It is 
the determination of the Board that the evidentiary record is 
sufficient both in scope and in depth for a fair, impartial, 
and fully informed appellate decision.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

Service Connection

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  Positive medical evidence of nexus 
between current disability and service may be rebutted by 
medical evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is warranted 
under 38 C.F.R. § 3.303(b) if there is a "chronic" disease, 
such as cardiovascular disease, including hypertension, as 
well as glaucoma which either manifests and is identified as 
such in service or under 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 and 38 C.F.R. §§ 3.307, 3.309 develops to a degree of 10 
percent or more within one year from discharge from a period 
of service of 90 days or more, (even if there is no inservice 
evidence thereof) and the same condition currently exists.  
Service connection is also warranted if a disease manifests 
itself during service (or in a presumptive period) but is not 
identified until later and there is a showing of post service 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)).  Additionally, secondary service 
connection is warranted when a disability is proximately due 
to or the result of a service-connected disease or injury (38 
C.F.R. § 3.310(a)) or, to the extent of any increase, there 
is aggravation, i.e., additional disability, of a nonservice-
connected disability due to a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Congenital or developmental defects, e.g., refractive error 
of the eyes, as such are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted.  38 
C.F.R. §§ 3.303(c), 4.9 (1996).  

Chronic allergies

It is undisputed that for more than two years the veteran 
took almost weekly injections in an attempt to achieve 
desensitization because of allergies.  However, this was 
unsuccessful since thereafter he took medication orally, as 
he does now and in essence testified that he had continued to 
take medication since service.  

The diagnoses during service were allergic rhinitis as well 
as allergic conjunctivitis, and the diagnosis on VA 
examination in 1997 was allergic rhinitis and sinusitis.  In 
any event, the allergic disorder is shown to have been 
continuous since military service and, thus, service 
connection for chronic allergies is warranted.  

Right Ankle

Although during service in April 1995 the veteran indicated 
that he had had popping in his right ankle since he had torn 
a ligament during basic training, on VA examination in 1997 
and at the 1997 hearing he clarified that he had torn a 
ligament only in one ankle, the left ankle, during basic 
training.  The service medical records do indicate that in 
1987 he had had one of a series of injuries of the right 
ankle but other than some soft tissue swelling, no acute 
injury or chronic residuals from that injury, or cumulatively 
from prior injuries, was noted.  The VA examination in 1997 
does reflect a notation of post-traumatic arthralgias of the 
ankle but does not indicate that there were any actual 
clinical findings pertaining to the right ankle nor was there 
a diagnosis of right ankle pathology.  

Also, the veteran has testified that he has had to place 
greater weight on his right ankle because of his service-
connected left ankle disorder.  However, this is merely a 
personal lay opinion as to medical etiology or causation and 
is not corroborated by competent medical diagnoses or 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service connection for a right ankle disorder is 
not warranted.  

Low Back

The veteran did complained of low back pain in 1992 which was 
associated with urethritis and the service-connected lipoma 
and again in January 1993 when the pain was associated with 
his service-connected lipoma.  However, there is no 
contention or evidence that the service-connected lipoma in 
any way caused pathology of the veteran's low back.  The 
veteran's lay assertion that the service-connected lipoma is 
only part of his problem is mere lay speculation and is not 
corroborated by competent medical evidence.  

In March and April 1995 the veteran did have complaints of 
recurrent or occasional low back pain but he conceded at the 
hearing that he had never been treated during or after 
military service for low back pathology (other than the 
lipoma) and had never been diagnosed as having a low back 
disorder.  However, mechanical low back pain was diagnosed on 
VA examination in September 1997, based apparently upon his 
complaint of discomfort upon motion of the back and a history 
of low back pain.  Nevertheless, this diagnosis is not shown 
by competent medical evidence to be associated with or a 
continuation of low back pathology during active military 
service.  Absent such evidence, service connection for a low 
back disorder is not warranted.  

Hypertension

The veteran was repeatedly evaluated for high blood pressure 
during active military service and although he was never 
given antihypertensive medication during service, he was 
instructed to take dietary measures and to exercise.  After 
service he continued to have what had initially been 
described during service as borderline hypertension and on 
the recent 1997 VA examination was formally diagnosed as now 
having hypertension.  It was then suggested that he might 
benefit from medication, as had first been speculated during 
active military service.  

While hypertension was not diagnosed during service, 

38 C.F.R. § 3.303(d) provides that "[s]ervice connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection."  

Here, a fair interpretation of the evidence is that 
hypertension had it's initial onset during active military 
service.  Accordingly, with resolution of doubt in favor of 
the veteran, service connection for hypertension is 
warranted.  

Disorder of the ears

In 1993 the veteran had pain which radiated from the left 
shoulder area to the left ear and left side of his jaw and in 
April 1995 it was indicated that he had episodic left ear 
pain which had begun two year earlier and was sometimes 
associated with left-sided headaches but there was no hearing 
loss.  More recently the post service VA examination in 1997 
yielded a diagnosis of periodic earache, particularly in the 
left ear which might be associated with a past inservice head 
injury.  

However, in this case no actual pathology of the veteran's 
ears is shown.  The veteran's lay speculation of pain in the 
general area of his ears, particularly the left ear, is 
insufficient to establish the actual existence of left ear 
pathology even when coupled with the 1997 diagnostic 
speculation as to the cause of left ear pain (noting again 
that that examination found no actual ear pathology).  
Accordingly, service connection for a disorder of the ears 
must be denied. 

Dental disorder

Regardless of whether missing teeth were noted on the 
examination for service entrance, it is noted that the 
presumption of soundness is not applicable to noncompensable 
dental disabilities such as missing teeth.  38 C.F.R. 
§§ 3.381(d), 4.150.  

Tooth loss due to loss of substance of the body of the 
maxilla or mandible, without loss of continuity will only be 
compensable if the bone loss is through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling.  38 C.F.R. § 4.150, Diagnostic 
Code 9913.  Malposed teeth with no pathology shown will not 
be service connected.  38 C.F.R. § 3.382.  

Here, the veteran had osteotomies during service to correct 
what was obviously a developmental or congenital occlusion of 
malposed teeth.  However, there was no trauma nor 
osteomyelitis.  Accordingly, service connection for a dental 
disorder is not warranted. 

Increased Ratings

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation, on ordinary activity and lack of 
usefulness.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).  The present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this is 
not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Also, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, No. 
98-1675, slip op. (U.S. Vet. App. Sept. 21, 1999).  

Rating of a disability not listed in the VA Schedule for 
Rating Disabilities may be done analogously to a listed 
condition under 38 C.F.R. § 4.20 or by a 'built- up' 
diagnostic code under 38 C.F.R. § 4.27.  This choice, and the 
choice of past diagnostic criteria, should be explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi 
v. Brown, 7 Vet. App. 411, 413-14 (1995); Horowitz v. Brown, 
5 Vet. App. 217, 224 (1993).  Consideration is given not 
merely to similarity of symptoms but also to the (1) 
"functions affected", (2) "anatomical localization", and (3) 
"symptomatology."  Lendenmann v. Principi, 3 Vet. App. 345, 
351 (1992) (analogous ratings on the basis of etiology rather 
than symptoms).  38 C.F.R. § 4.27 provides that the 
diagnostic code number will be 'built-up' with the first 2 
digits being selected from the part of the schedule most 
closely identifying the bodily part or system, and, following 
a hyphen, the last 2 digits will be '99' to signify that it 
is rated as an unlisted condition.  Generally see Archer v. 
Principi, 3 Vet. App. 433 (1992).  

Scars which are superficial, poorly nourished, with repeated 
ulcerations or which are superficial, tender, and painful on 
objective demonstration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804.  Scars may 
also be rated on the basis of limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (1997) eczema 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area warrants a noncompensable 
rating.  With exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, a 10 percent rating is 
warranted.  With exudation or itching constant, extensive 
lesions, or marked disfigurement a 30 percent rating is 
warranted.  When eczema is manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
rating is warranted.  

Ankylosis of any finger other than the thumb, index finger, 
and middle finger warrants a noncompensable evaluation.  38 
C.F.R. § 4.71a, DC 5227 (1999).  The note to note to DC 5227 
provides that extremely unfavorable ankylosis will be rated 
as amputation under DCs 5152 through 5156.  DC 5156 provides 
that amputation of the little (5th) finger of either hand 
without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto, warrants a 10 percent rating.  
When there is amputation with metacarpal resection (more than 
one-half the bone lost), of either hand, a 20 percent rating 
is warranted.   

Under 38 C.F.R. § 4.114, DC 7336 external or internal 
hemorrhoids warrant a noncompensable evaluation when either 
mild or moderate.  When large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences a 10 percent evaluation is warranted.  With 
persistent bleeding and with secondary anemia, or with 
fissures a 20 percent evaluation is warranted.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

Ratings under 38 C.F.R. § 4.71a, DC 5003 for degenerative 
arthritis requires consideration of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Also, functional loss and the impact of pain upon 
the disability must be considered.  VAOGCPREC 9-98.  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants a minimum 
rating but it must be supported by adequate pathology and 
evidenced by visible behavior on motion because ratings based 
on limited motion do not ipso facto include or subsume the 
other rating factors in §§ 4.40 and 4.45, e.g., pain, 
functional loss, fatigability, and weakness.  

38 C.F.R. § 4.59 together with DC 5003 deems painful motion 
from X-ray documented arthritis to be limited motion, even 
without actually limited motion and even though motion is 
possible beyond where pain sets in, and warrants a minimum 10 
percent rating for each joint affected.  Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 60 degrees is zero 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 
5261.  

The record reflects that the veteran is service-connected for 
knee disability that has been evaluated under the criteria of 
38 C.F.R. § 4.71a, DC 5257, for subluxation or instability of 
the knees.  In addition, the Board will consider the 
diagnostic criteria of 38 C.F.R. § 4.71a, DCs 5256, 5258, 
5260, 5261,and 5262 for evaluating the knee impairment.  

Under 38 C.F.R. § 4.71a, DC 5262 (1999) impairment of the 
tibia and fibula with malunion, with slight knee or ankle 
disability, warrants a 10 percent evaluation.  When there is 
malunion with moderate knee or ankle disability, a 20 percent 
rating is warranted; and when there is malunion with marked 
knee or ankle disability, a 30 percent rating is warranted.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  However, ratings under DC 5257 are not "predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

DC 5003 provides for rating of arthritis of the knee on the 
basis of limitation of motion and not instability; whereas, 
DC 5257 provides for rating of instability of a knee without 
consideration of limitation of motion.  Thus, separate 
ratings for arthritis of a knee, when there is actual 
limitation of motion, and for instability of the knee may be 
assigned without pyramiding, which is prohibited by 38 C.F.R. 
§ 4.14.  VAOGCPREC 23-97.  

When a knee disability is rated under DC 5257, to warrant a 
separate rating for arthritis based on X-ray findings and 
limited under DCs 5260 or 5261, the limited motion need not 
be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  In other words, a compensable degree of 
limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  VAOGCPREC 9-98.  

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, 
DC 5256 provides that a 30 percent evaluation is warranted 
when the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees.  

Symptomatic residuals of semilunar cartilage excision warrant 
a 10 percent rating under DC 5259 but this also requires 
consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal 
of a semilunar cartilage may result in complications 
producing loss of motion.  VAOGCPREC 9-98.  

Lipoma of the back

Service medical records note that the lipoma of the veteran's 
back was sometimes painful, particularly to pressure.  He 
testified that flexion caused pain at the site of the lipoma 
and the 1997 VA general medical examination found that 
although in itself it was not tender, the lipoma caused some 
discomfort and continued to increase in sized.  In view of 
this, it is the judgment of the Board that a compensable 
rating of 10 percent is warranted for the lipoma, as 
analogous to a tender and painful scar.  However, no other 
pathology or significant symptomatology is shown and, thus, a 
rating in excess of 10 percent is not warranted.  

Residuals of surgery for a flexion deformity of the right 
fifth finger

Under the rating schedule compensable evaluations are 
assigned for amputation and ankylosis of a finger joint but 
no compensable rating is assigned for any specific degree of 
limitation of motion in the fingers except that with only one 
joint of a digit ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227, ankylosis of 
any finger other than the thumb, index or middle finger, of 
either the major or the minor extremity warrants a 
noncompensable evaluation.  However, extremely unfavorable 
ankylosis will be rated as amputation under Diagnostic Codes 
5152 through 5156.  

There are identical notes (Preambles) preceding Diagnostic 
Codes 5216 through 5219 (unfavorable ankylosis of multiple 
fingers) and Diagnostic Codes 5220 through 5223 (favorable 
ankylosis of multiple fingers).  Generally see Hill v. 
Principi, 3 Vet. App. 540, 541-42 (1992) and Shipwash v. 
Brown, 9 Vet. App. 218, 224-26 (1995).  This Preamble does 
not precede Diagnostic Codes 5224 through 5227 (ankylosis of 
single fingers) but, nonetheless, the "[P]reambles, by their 
express terms, do apply to DCs 5224 through 5227 as well."  
Shipwash, at 225 (citing Hill, id.).  

The Preamble provides that: 

"In classifying the severity of ankylosis and limitation 
of motion of single digits and combinations of digits the 
following rules will be observed: 
	(1) Ankylosis of both the metacarpophalangeal [MCP] and 
proximal interphalangeal [PIP] joints, with either joint 
in extension or in extreme flexion, will be rated as 
amputation.  
	(2) Ankylosis of both the [MCP] and [PIP] joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  
	(3) With only one joint of a digit ankylosed or limited 
in its motion, the determination will be made on the basis 
of whether motion is possible to within 2 inches (5.1 
cms.) of the median transverse fold of the palm; when so 
possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  

38 C.F.R. Part 4, § 4.71a.  

"Although not defining 'extremely unfavorable ankylosis', 
the Ankylosis Preambles do define 'favorable ankylosis', 
"unfavorable ankylosis", and ankylosis 'rated as 
amputation'."  Shipwash, at 225.  The Note following the 
rating for single finger ankylosis (DCs 5224 - 5227) provides 
that "extremely unfavorable ankylosis" is rated "as 
amputation" and it is clear that "extremely unfavorable 
ankylosis" is ankylosis severe enough to be "rated as 
amputation" because it is the only classification of greater 
severity than "unfavorable ankylosis."  Shipwash, at 225.  

In sum, for ankylosis or limitation of motion of a finger, 
the rating is to be based on one of three possible 
classifications of ankylosis: favorable (Preamble #3), 
unfavorable (Preambles #2 and #3), or amputation (or 
extremely unfavorable ankylosis, which is rated as 
amputation) (Preamble #1).  

In this case, there is no actual amputation nor ankylosis of 
any joint of the right fifth finger.  While the veteran 
testified that he could not fully extend the finger or flex 
it to make a fist, on VA examination he was reported to have 
only some difficulty bringing the right fifth finger to his 
thumb and there was only a slight decrease in grip strength.  
Thus, there is not such limitation of motion as to equate 
with ankylosis, either favorable or unfavorable.  
Accordingly, a compensable rating for residuals of surgery 
for a flexion deformity of the right fifth finger is not 
warranted.  

Hemorrhoids

Although the veteran testified in August 1997 that he had 
episodic bleeding from internal and external hemorrhoids, at 
the September 1997 VA examination he denied any recent 
episodes of bleeding but, rather, complained of symptoms on 
prolonged standing.  The diagnosis was that he had mild 
symptoms.  He had testified that he took over-the-counter 
medication but did not take prescription medication or seek 
private clinical treatment.  There is also no evidence of 
anemia and, in the judgment of the Board, the evidence does 
not establish that he has more than mild or at most moderate 
impairment from hemorrhoidal pathology.  

Chondromalacia of the left and right patellae

On VA examination in 1997 the veteran had full range of 
motion of the knees but some mild crepitus.  He complained of 
aching and stiffness after performing impact exercises and 
reportedly continued to take steroidal medication.  The 
examiner commented that these knee disabilities limited his 
activity in the construction business.  However, at the 1997 
hearing the veteran testified that he could squat and arise 
satisfactorily and could even climb stairs and run.  

The Board concludes that the evidence does not establish that 
the veteran any clinically verifiable knee instability and 
does not have such a significant degree of functional 
impairment, including that stemming from pain, to warrant a 
compensable rating for chondromalacia of either knee.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Hence, RO referral of the case for extraschedular rating, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO). 

To the extent indicated above, for the foregoing reasons and 
bases, the preponderance of the evidence is against the 
claims addressed on the merits and, thus, there is no doubt 
to be resolved in favor of the veteran.  


ORDER

Service connection for chronic allergies and hypertension is 
granted.  

Service connection for a right ankle disorder, a chronic low 
back disorder, a disorder of the ears, and a dental disorder 
is denied.  

An evaluation of 10 percent for a lipoma of the back is 
granted.  

Compensable ratings for residuals of surgery for a flexion 
deformity of the right fifth finger, hemorrhoids, 
chondromalacia of the left patella, and for chondromalacia of 
the right patella are denied.  


REMAND

In light of the grant of service connection for hypertension, 
it question arises as to whether any ocular pathology is 
related to or aggravated by hypertension (e.g., hypertensive 
retinopathy), whether any cardiac disability exists which is 
related to or aggravated by hypertension (e.g., hypertensive 
cardiovascular disease), whether any left-sided head pain are 
actually headaches due to or aggravated by hypertension, and 
(as has been clinically speculated by physicians) whether the 
veteran's nosebleeds (epistaxis) are due to or aggravated by 
hypertension.  

Likewise, it is not clear from the evidence that the veteran 
actually has glaucoma, although he is taking medication for 
that disorder.  Glaucoma may have been suspected during 
service but evaluations found an abnormality of the veteran's 
right optic disc and it is not clear whether this was 
congenital or due to and a symptom of glaucoma.  

Accordingly, the case is remanded for the following:

1.  The veteran should be afforded an appropriate 
examination to determine whether any ocular pathology 
is related to or aggravated by hypertension (e.g., 
hypertensive retinopathy), and whether he now 
actually has glaucoma and, if so, whether it is of 
service origin.  This should include clarification as 
to whether any abnormality of the veteran's right 
optic disc is congenital or due to and a symptom of 
glaucoma or service-connected hypertension.  

The claims folder and a copy of this remand should be 
made available and reviewed by the examiner prior to 
the examination of the veteran.  

All indicated tests and studies should be performed.  
All findings should be reported.  The examiner should 
explain the rationale for any opinion and it would be 
helpful if the examiner would support his or her 
opinion with references to the medical records, 
clinical findings, or appropriate medical literature.

2.  The veteran should be afforded appropriate 
examinations to determine whether any cardiac 
disability exists which is related to or aggravated 
by hypertension (e.g., hypertensive cardiovascular 
disease), whether any left-sided head pain are 
actually headaches due to or aggravated by 
hypertension, and (as has been clinically speculated 
by physicians) whether the veteran's nosebleeds 
(epistaxis) are due to or aggravated by hypertension.  

The claims folder and a copy of this remand should be 
made available and reviewed by the examiner prior to 
the examination of the veteran.  

All indicated tests and studies should be performed.  
All findings should be reported.  The examiner should 
explain the rationale for any opinion and it would be 
helpful if the examiner would support his or her 
opinion with references to the medical records, 
clinical findings, or appropriate medical literature.

3.  If the veteran fails to report for VA 
examination, the RO should inform him of the 
requirements of 38 C.F.R. § 3.655, and give him an 
opportunity to explain any good cause he may have for 
missing the examination.

4.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all of 
the foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete, appropriate corrective action is to be 
implemented.  Specific attention is directed to the 
examination reports.  If the examination reports do 
not include fully detailed descriptions of pathology 
and all test reports, special studies or adequate 
responses to the specific opinions requested, the 
reports must be returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the [examination] report 
does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as 
inadequate for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  Following completion of the above development, 
the RO should review the evidence and determine 
whether the veteran's claims may be granted.  

6.  If any determination remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence submitted, 
any additional applicable laws and regulations, and 
the reasons and bases for the decision reached.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

It is improper for the Board to rely upon an examination 
report which did not address the matters for which the 
examination was requested pursuant to a prior Board remand.  
Colayong v. West, No. 97-1178, slip op. (U.S. Vet. App. Aug. 
17, 1999) (citing Stegall v. West, 11 Vet. App. 268 (1998) 
(Board remand confers a right to, and duty to ensure, VA 
compliance with the terms of the remand)).  

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the claims.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in denial of the claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the appellant and representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals







